Citation Nr: 1113064	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  04-34 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right upper chest scar.  

2.  Entitlement to an initial compensable evaluation for left facial scar.  

3.  Entitlement to an initial compensable evaluation for ganglion cyst of the right wrist.  

4.  Entitlement to an initial compensable evaluation for tenosynovitis of the left wrist.  

5.  Entitlement to an initial compensable evaluation for metatarsalgia of the right foot.  

6.  Entitlement to an initial compensable evaluation for metatarsalgia of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1994 to April 1998.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 decision by the RO which granted service connection for the disabilities currently on appeal and assigned noncompensable evaluations for each disability; effective from July 31, 2001, the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  The Board remanded the appeal for additional development in September 2007 and November 2009.  


FINDINGS OF FACT

1.  Since service connection was established, the Veteran's laceration scar on the right upper chest is not shown to be tender, painful, superficial, poorly nourished, with repeated ulceration, cover an areas of at least six square inches (39 square centimeters), or cause any functional limitation.  

2.  Since service connection was established, the Veteran's facial scar is not shown to be more than slightly disfiguring, and is not tender, pain, superficial, poorly nourished with repeated ulceration, cause any functional limitation or include any of the characteristics of disfigurement.  

3.  Since service connection was established, the Veteran's ganglion cyst of the right wrist is manifested by slight cystic swelling in the volar and ulnar compartments without tenderness, instability, deformity or limitation of flexion or extension.  

4.  Since service connection was established, the Veteran's left wrist disability is manifested by normal flexion and extension without pain, tenderness, or demonstrable functional impairment.  

5.  Since service connection was established, the Veteran's right and left foot disabilities are manifested by complaints of intermittent pain and swelling after prolonged standing, without objective evidence of tenderness, instability or arthritis; additional functional loss of use due to pain or during flare-ups has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for right upper chest scar are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.118, Part 4, Diagnostic Code 7805 (effective before and after August 30, 2002).  

2.  The criteria for an initial compensable evaluation for left facial scar are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.118, Part 4, Diagnostic Code 7800 (effective before and after August 30, 2002).  

3.  The criteria for an initial compensable evaluation for ganglion cyst of the right wrist are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 4.71a, Part 4, Diagnostic Code 5215 (2010).  

4.  The criteria for an initial compensable evaluation for tenosynovitis of the left wrist are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 4.71a, Part 4, Diagnostic Code 5215 (2010).  

5.  The criteria for an initial compensable evaluation for metatarsalgia of the right foot are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5284 (2010).  

6.  The criteria for an initial compensable evaluation for metatarsalgia of the left foot are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5284 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2001 and February 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

In this case, the issues currently on appeal arise from an original claim for service connection which were granted by the RO in May 2002, and assigned noncompensable evaluations; effective from the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  The Veteran then appealed the downstream issues of the ratings that were assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to those issues.  That is, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability or effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nevertheless, it is important to note that the Veteran and his representative were apprised of the rating criteria for each of the disabilities on appeal, including the revised criteria for scars in the statement of the case promulgated in July 2004.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records have been obtained and associated with the claims file.  The Veteran was also examined by VA in April 2002, and was offered an opportunity for a personal hearing, but declined.  In his notice of disagreement, received in May 2003, the Veteran asserted that his disabilities had worsened and requested to be re-examined.  However, multiple attempts to reschedule the Veteran for a VA examination, have been frustrated by the fact that he moved at least four times and was delinquent in notifying the RO of his new address.  In November 2009, the Board remanded the appeal to attempt to contact the Veteran and schedule him for appropriate VA examinations.  In December 2009, the Veteran contacted VA and provided his current mailing address in Puerto Rico.  In March 2010, a letter was mailed to the Veteran at his current address requesting that he provide VA with information concerning any treatment he received for his disabilities, and was advised that he would be scheduled for another VA examination.  In April 2010, the Veteran was notified by certified letter from the RO that he was scheduled for a VA examination on April 22, 2010.  However, the Veteran did not report for the examination, and has not contacted VA to request to be rescheduled.  Thereafter, in January 2011, a supplemental statement of the case was mailed to the Veteran at the same address, and was not returned by the U.S. Postal Service.  

Furthermore, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Right Chest & Left Facial Scars

As noted above, service connection was established for scars on the Veteran's right upper chest area and the malar eminence involving the left lower eye lid by the RO in May 2002; effective from July 31, 2001, the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  The scars were assigned noncompensable evaluations under Diagnostic Code (DC) 7805 and 7800, respectively, based on the service treatment records which showed that the Veteran sustained the lacerations after falling down stairs in a nightclub in service in 1995.  The service records showed a three to four centimeter laceration obliquely across the left malar eminence involving the left lower eye lid without involvement of the palpebral margin or below the tarsal plate, and a 1.5 cm laceration across the right upper chest with some involvement of the pectoralis.  There were 11 sutures to close the facial laceration and four sutures for the chest laceration.  The records showed no evidence of infection or other abnormalities associated with the lacerations or any additional problems or complications.  The Veteran made no mention of the laceration scars on a Report of Medical History for separation from service in March 1998, and no pertinent abnormalities or scars were noted on examination at that time.  

At this point, it should be noted that VA regulations for the evaluation of skin disabilities were revised effective August 30, 2002.  The current claim was received prior to August 2002.  Thus, the prior and revised regulations are applicable to the Veteran's claims.  The evidentiary record showed that the RO considered both the old and the revised rating criteria, and that the Veteran was provided with both rating criteria in the SOC, in July 2004.  Parenthetically, the Board also notes that VA recently amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  

Under the old criteria for DC 7800, for disfiguring scars of the head, face, or neck, a noncompensable evaluation was assigned for slight disfigurement; 10 percent for moderate disfigurement, and 30 percent for severe disfigurement, especially if producing a marked and unsightly deformity of eyelids, pips, or auricles.  A 50 percent evaluation was assigned for completely or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  

Other potentially applicable rating codes include DCs 7803 and 7804.  The criteria under these rating codes were essentially unchanged, and provided for a 10 percent evaluation under old DC 7803, for a scar that is superficial, poorly nourished, with repeated ulceration.  A10 percent rating is assigned under the old DC 7804, if the scar is superficial, tender and painful on objective demonstration.  Under the revised criteria for DC 7803, a 10 percent evaluation is assigned for unstable, superficial scars.  The revised criteria for DC 7804 provides a 10 percent evaluation for superficial scars that are painful on examination.  

Likewise, there has been essentially no change in the rating criteria under DC 7805, which directs that scars are to be rated on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (effective before and after August 30, 2002).  

Also, DC 7801 and 7802, as in effect prior to August 30, 2002, were applicable only to burn scars.  However, effective August 30, 2002, these Codes were revised to eliminate this requirement.  

Under the revised DC 7801, scars other than head, face, or neck, that are deep or that cause limited motion, a 10 percent disability rating is for assignment for an area or areas exceeding 6 square inches (39 sq cm); a 20 percent rating is assigned for an area or areas exceeding 12 square inches (77 sq. in); a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 sq. in), and a 40 percent rating is assigned for an area or areas exceeding 144 square inches (929 sq. in).  

Under the revised DC 7802, scars, other than of the head, face or neck, that are superficial and that do not cause limited motion warrant a 10 percent evaluation when the scars cover an area or areas of 144 square inches (929 sq. cm.) or greater.  

Under the revised criteria for DC 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  Disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  

The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1). 

Based on the objective findings from the Veteran's service treatment records, the scars are not shown to be superficial and unstable (DC 7803), or objectively demonstrated to be tender and painful (DC 7804).  Additionally, the scars do not cause limited motion and do not encompass an area in excess of 144 square inches (929 sq. cm.) or greater.  Concerning the facial scar, the current evidence of record does not show or otherwise suggest the presence of any of the eight characteristics of disfigurement under the revised criteria for DC 7800.  Thus, a compensable evaluation is not warranted for the right upper chest or left facial scars under these or any other potentially applicable diagnostic code associated with scars and their residual effects.  See 38 C.F.R. § 4.118 (effective before and after August 30, 2002).  

Right & Left Wrist Disabilities

The Veteran's service-connected right and left wrist disabilities, vis-à-vis, ganglion cyst of the right wrist and non-union fracture of the left wrist, do not have a specific diagnostic code.  When a veteran is diagnosed with an unlisted condition, it must be rated under a closely related disease or injury where the affected functions, anatomical location, and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  In this case, the right and left wrist disabilities were assigned noncompensable evaluations under DC 5215 for limitation of motion.  See 38 C.F.R. § 4.71a.  

Under DC 5215, the only available schedular evaluation for limitation of motion of the wrist is 10 percent, whether the major or minor extremity, and requires either dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  The regulations define normal range of motion for the wrist as dorsiflexion (extension) to 70 degrees and palmar flexion to 80 degrees.  38 C.F.R. § 4.71, Plate I (2010).  

When examined by VA in April 2002, the Veteran reported that he believed he had less range of motion in the left wrist than in the right, but denied any pain, stiffness or other abnormalities and said that he was not limited in activities due to his left wrist.  He reported some swelling in the right wrist with repetitive gripping or deep flexion or extension of the wrist.  On examination, there was no evidence of deformity, tenderness, or instability in either wrist.  There was some slight cystic swelling in the volar and ulnar compartments of the right wrist consistent with a ganglion cyst.  Flexion/extension was to 90 in each direction on the right and to 85 degrees on the left, respectively.  X-ray studies of the right and left wrists were normal.  The diagnoses included ganglion cyst on the right wrist and chronic tenosynovitis of the left wrist, status post closed treatment for scaphoid fracture.  The examiner commented that the Veteran could go through a period of painful flare-ups which may alter strength, coordination or range of motion but that he could not offer any estimate of any additional functional loss of use with any degree of medical certainty.  

Applying the rating criteria to the facts of this case, the objective assessment of the Veteran's impairment from his right and left wrist disabilities does not show that he had sufficient symptoms so as to a warrant a compensable evaluation for either wrist at any time during the pendency of this appeal.  Accordingly, the Board finds that the Veteran's right and left wrist disabilities are not manifested by the objective findings necessary for a compensable evaluation under DC 5215.  

If the Veteran's wrists were ankylosed, a compensable evaluation could be assigned under DC 5214.  However, the medical evidence does not show any ankylosis or impairment of either wrist commensurate with ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  

Right & Left Foot Disabilities

The service records showed that the Veteran suffered stress fractures to the second metatarsal of the left foot and the second and third metatarsals of the right foot during a 12 mile march in August 1994.  X-ray studies showed non-displaced transverse fracture at the neck of the second metatarsal on the left foot and at the mid-shaft of the second and third metatarsals of the right foot.  The Veteran's feet were cast for five weeks and he was placed on light duty.  X-ray studies in October 1994 showed the fracture sites were healed, the casts were removed, and the Veteran was returned to full duty.  The service records showed no further problems with either foot during service and, other than a history of foot fractures, no complaints or pertinent abnormalities were noted on his service separation examination in March 1998.  

By rating action in May 2002, service connection was established for status post closed fractures of the distal second metatarsal of the left foot and the second and third metatarsals of the right foot.  The Veteran was assigned separate noncompensable evaluations for his bilateral foot disabilities under DC 5284 for foot injury, which provides for a 10 percent evaluation for moderate injury; 20 percent for moderately severe injury, and 30 percent for severe injury.  38 C.F.R. § 4.71a, DC 5284.  

When examined by VA in May 2002, the Veteran reported a history of intermittent pain and swelling in both feet after prolonged standing, and said that he takes over-the-counter medication when symptomatic.  On examination, there was no evidence of warmth, discoloration or tenderness to palpation in either foot.  The Veteran had full range of motion in all digits of the feet without deformity, and there was no evidence of instability with stressing the hindfoot or midfoot, bilaterally.  X-ray studies showed the fracture sites were well healed with no evidence of complications or other abnormalities.  The examiner indicated that the Veteran could have periods of painful flare-ups which may alter strength, coordination or range of motion, but how often the flare-ups may occur or the degree of additional functional loss may be was impossible to say with any degree of medical certainty.  

As discussed above, VA has made several attempts to afford the Veteran a more contemporary examination to determine the current severity of his service-connected disabilities.  However, without the Veteran's cooperation, VA is unable to obtain the necessary evidence.  

Applying the rating criteria to the available evidence of record in this case, the objective assessment of the Veteran's impairment from his bilateral foot disability does not show that he had sufficient symptoms to a warrant a compensable evaluation for either foot at any time during the pendency of this appeal.  The stress fracture foot injuries in service were relatively mild, did not require surgery and healed without complications or significant residual disability.  When examined by VA in 2002, the Veteran reported only intermittent pain and swelling on prolonged standing which was relieved with over-the-counter medication.  Moreover, there was no objective evidence of tenderness or functional impairment in either foot.  Furthermore, the Veteran did not report, nor does the evidence of record show any additional treatment or problems with his feet since service.  

Absent evidence of additional disability of the feet, such as, flatfeet (DC 5276), weak foot manifested by atrophy of the musculature with disturbed circulation and weakness (DC 5277), claw foot (DC 5278), current metatarsalgia (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe (DC 5282), malunion or nonunion of the tarsal or metatarsal bones (DC 5283), there is no basis for a compensable schedular evaluation.  38 C.F.R. § 4.71a (2010).  

DeLuca Considerations

The Board must also consider whether a higher disability evaluation is warranted for the Veteran's bilateral wrist and foot disabilities on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board notes that while the VA examiner in April 2002 indicated that it was possible that the Veteran could experience some functional impairment during a flare-up, he stated that it was impossible to offer an opinion with any degree of medical certainty.  

As indicated above, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any actual or functional loss of use due to pain or on repetitive use.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The percentage ratings in VA's Schedule for Rating Disabilities represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  As there is no objective evidence of any functional loss of use due to pain, on repetitive use, or on flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a higher rating for the bilateral wrist and foot disabilities.  

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment of the bilateral wrist and foot disabilities do not suggest that he has sufficient symptoms so as to warrant a compensable evaluation at any time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's disabilities, to the extent demonstrated from the available evidence, are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disabilities are unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's disabilities, and provide for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  


ORDER

An increased evaluation for right upper chest scar is denied.  

An increased evaluation for left facial scar is denied.  

An increased evaluation for ganglion cysts of the right wrist is denied.  

An increased evaluation for tenosynovitis of the left wrist is denied.  

An increased evaluation for metatarsalgia of the right foot is denied.  

An increased evaluation for metatarsalgia of the left foot is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


